t c memo united_states tax_court edward h jones iii petitioner v commissioner of internal revenue respondent docket no filed date p sought an installment arrangement to pay a portion of the liability shown on his tax_return after extensive communications a 1-year arrangement was agreed upon and p paid in full the assessed tax and interest p claims interest abatement under sec_6404 i r c r moves for summary_judgment held r’s summary_judgment motion will be granted except as to two periods regarding which r failed to show entitlement to decision as a matter of law edward h jones iii pro_se lisa m oshiro for respondent memorandum opinion chabot judge this matter is before us on respondent’s motion under rule for summary_judgment respondent issued a notice_of_determination disallowing petitioner’s claim_for_abatement of interest with respect to an underpayment of income_tax for petitioner timely petitioned this court under section to review this disallowance unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for proceedings commenced at the time the petition in the instant case was filed in his petition petitioner seeks abatement of interest in his response to respondent’s motion for summary_judgment and in his memorandum petitioner seeks abatement of interest and penalties we do not have jurisdiction to review failures to abate penalties 112_tc_19 n we also do not have jurisdiction to review failures to abate additions to tax such as the sec_6651 amounts that have been assessed in the instant case 112_tc_230 petitioner does not explicitly claim an overpayment in his petition however the parties agree that petitioner paid his tax obligation in full including interest and penalties and we so find also petitioner submitted to respondent a claim_for_refund under sec_6404 we have authority to determine that there is an overpayment if we order an abatement of interest see goettee v commissioner tcmemo_2003_43 124_tc_286 affd 192_fedappx_212 4th cir see also 126_tc_1 ndollar_figure under these circumstances we treat the petition as implicitly raising a claim for overpayment our statements as to the facts are based entirely on the parties’ stipulations of facts and exhibits those matters that are admitted in the pleadings and those matters that are admitted in the motion papers background when the petition was filed in the instant case petitioner resided in the state of washington petitioner received an extension of time until date to file his federal_income_tax return he filed this tax_return on date table sets forth pertinent items shown on this tax_return table selected items on petitioner’s tax_return form_1040 line on form_1040 amount shown dollar_figure l form_w-2 income l 8a taxable interest big_number ldollar_figure capital_loss ldollar_figure from form_4797 ldollar_figure from schedule e big_number big_number big_number big_number big_number ldollar_figure tax ldollar_figure withholding ldollar_figure amount owed ldollar_figure total income petitioner did not send any payment with his tax_return on or about date petitioner telephoned an office of the internal_revenue_service hereinafter sometimes referred to as the irs to find out how to request an installment_payment plan for an estimated dollar_figure remaining obligation on his income_tax petitioner was told to submit a form 433-f collection information statement with a proposed payment plan and supporting justification petitioner submitted his proposed installment_plan his form 433-f and his explanation for requesting an installment_plan hereinafter sometimes collectively referred to as the first installment proposal to the irs on or about date in the first installment proposal petitioner proposed to pay the principal of dollar_figure over years in four dollar_figure biennial installments beginning date he proposed to make monthly interest payments at a 5-percent annual rate on the unpaid principal beginning date the monthly interest payments would be dollar_figure for the first years on date petitioner sent a letter to the irs penalty appeals coordinator in fresno calif to which he attached several documents including the following petitioner’s appeal statement and facts in which he states that the first installment proposal was included in his tax_return received by the irs on and petitioner’s stipulated irs communication log in which he states that he sent the first installment proposal on we assume the contemporaneously kept log is probably more accurate than later created narratives and we have made our findings accordingly in this instance the difference in dates between the statements does not affect our conclusions the record does not explain the difference between the dollar_figure stated principal and the dollar_figure shown as the amount owed on his tax_return see supra table on date the irs assessed a dollar_figure failure_to_pay_tax penalty see supra note and dollar_figure of interest on date the irs credited petitioner’s account with dollar_figure immediate tax relief credit and assessed an additional dollar_figure of interest on each of these dates the irs sent a statutory notice of balance due to petitioner petitioner’s case was assigned to revenue_officer karen krogue hereinafter sometimes referred to as krogue on date on date krogue sent a letter to petitioner stating the balance due on petitioner’s account krogue and petitioner each attempted to contact the other by telephone on date and perhaps other times and finally met in krogue’s office in bellevue washington on date at this meeting krogue and petitioner discussed payment of the balance of petitioner’s tax obligation krogue told petitioner that respondent’s policy was to collect payment in full if the taxpayer had enough assets to satisfy the tax obligation but that installment arrangements were possible under certain circumstances krogue told petitioner that by date he was to submit a form 433-a collection information statement for wage earners and so stated in revenue_officer krogue’s stipulated case notes petitioner’s response and memorandum state that his case was assigned to krogue on or about date this difference does not affect our conclusions self-employed individuals in place of form 433-f see braun v commissioner tcmemo_2005_221 n copies of his bank statements from january to date his last two paycheck stubs brokerage information and mortgage balance on date petitioner mailed to krogue the material she had requested petitioner followed up with krogue on date but was unable to reach her krogue returned petitioner’s call on date and explained that she would call petitioner the following week and that petitioner should make a payment on his outstanding tax obligation petitioner sent a check for dollar_figure to krogue in response to her request this was the monthly interest amount set forth in the first installment proposal described supra krogue received petitioner’s check on date and petitioner was credited with an dollar_figure payment as of date petitioner telephoned krogue on january and date and left messages because krogue had not called him on date krogue called petitioner told him she had been overwhelmed at work and had not yet looked at the materials he had sent in december and promised to get to his case in the next week krogue had not been able to deal with petitioner’s case because of the following holiday leave ics being down e-file problems problems getting computers and printers up and running helping other revenue officers with a tax wise program and walk-in counter duty on date krogue performed a dmv search and a real prop search to examine petitioner’s ownership of motor vehicles and a condominium also on that date she examined the materials petitioner had submitted and noted the additional questions she wanted to ask of petitioner on date krogue telephoned petitioner while he was on vacation she left a message on date petitioner telephoned krogue he left a message on date krogue telephoned petitioner on this call krogue questioned petitioner about the material he had submitted in particular krogue asked about the following items and petitioner provided the information during this telephone call where are the other vehicles listed with the department of motor vehicles what is the address of the boat and does petitioner pay a monthly slip fee what is the deduction for health club on petitioner’s pay stub is it for a club or for insurance what are the deductions for espp and pacc how often does petitioner receive bonuses krogue’s stipulated case notes show this telephone call taking place on date and krogue agreeing to get back to petitioner not later than our findings are in accord with petitioner’s stipulated irs communication log what are the branch share deposits she then suggested that petitioner propose a payment plan that would fully pay his obligations over a period of less than years with annual payments of dollar_figure-dollar_figure thousand in addition to the dollar_figure biennial payments that petitioner had proposed plus monthly payments petitioner agreed to put together another proposal on date petitioner faxed to krogue a revised installment proposal hereinafter sometimes referred to as the second installment proposal under the second installment proposal petitioner would pay dollar_figure on date and dollar_figure on date dollar_figure on date and and another dollar_figure also on date in addition petitioner would pay dollar_figure per month in place of the first installment proposal’s percent interest payments which would have started at dollar_figure per month on april krogue’s notes or petitioner’s notes petitioner and krogue discussed the second installment proposal krogue indicated she would try to get her supervisor to agree to it if petitioner would agree to increase the monthly payments from dollar_figure to dollar_figure petitioner agreed to this change the lump- sum payments would be set for september rather than september of each year krogue suggested that petitioner make a so stated on the stipulated copy of the second installment proposal it appears that the dollar_figure payment was intended to be proposed for date monthly dollar_figure payment at this point but petitioner’s notes indicate i make no payment thinking i will be paying per a formal agreement in the near future on date krogue reviewed the internal_revenue_manual provisions regarding installment_payment plans and concluded that petitioner could fully pay his tax obligation and so did not qualify for an installment_payment plan krogue spoke with petitioner on date and explained that she could not accept petitioner’s installment_plan because petitioner had assets sufficient to fully pay his tax obligation krogue agreed to speak with her supervisor craig rogers hereinafter sometimes referred to as rogers about the matter and if rogers agreed with krogue’s conclusion then petitioner could speak with rogers rogers agreed with krogue that petitioner had assets sufficient to fully pay his tax obligation and consequently petitioner’s request for an installment_payment plan should be denied on date krogue told petitioner that rogers agreed with her that petitioner was not eligible for an installment_payment arrangement she advised petitioner that he could discuss the matter with rogers petitioner complained about the delay in receiving this ruling he told krogue that if krogue had told him that he was ineligible when they first began to work together on this payment problem then he could have sold his american express stock and had more than enough left over after his margin loan to pay his tax_liability in full and have dollar_figure in addition now petitioner said the net_proceeds of a sale would not be enough to pay the liability in full petitioner and krogue then discussed the possibility of an arrangement with the liability being paid at the end of the year petitioner then spoke with rogers that same day petitioner explained to rogers petitioner’s impression that an installment_plan was possible that he had a tentative agreement with krogue for an installment_plan and that if petitioner had known an installment_plan was not an option then he would have made different decisions regarding asset management rogers agreed to reconsider petitioner’s proposal for an installment_plan petitioner telephoned rogers on date rogers told petitioner that krogue would call petitioner with the details of a 1-year installment_plan that would be offered to petitioner krogue telephoned petitioner on date and left a message petitioner telephoned krogue on date and left a message krogue telephoned petitioner on date regarding the monthly installments and the total amount due they agreed to dollar_figure monthly installment amounts for months with the balance due on the 12th month but they did not agree on the total amount due specifically they disagreed about the interest and penalties that had accrued since krogue first received petitioner’s case petitioner then spoke with rogers and reiterated his objections to the accrued interest and penalties rogers declined to abate petitioner’s penalties and explained that petitioner could file an appeal of this decision with the office_of_the_taxpayer_advocate petitioner received the necessary forms from krogue on date he noticed that the installment_payment plan required monthly payments of dollar_figure instead of dollar_figure there followed a series of missed telephone calls on date petitioner telephoned krogue who agreed that petitioner should cross out the dollar_figure and replace it with dollar_figure sign the forms as corrected and return the forms to krogue krogue received the signed forms on date on date petitioner received a notification that the irs accepted the 1-year installment arrangement the next day petitioner mailed the first dollar_figure monthly payment which was credited to his tax account on date a overpayment of dollar_figure was credited to petitioner’s tax account as of date petitioner continued to make his monthly installment payments through date on date petitioner paid his remaining tax obligation in full including interest and penalties respondent’s failure to abate interest for the period november through date was not an abuse_of_discretion respondent’s failure to abate interest for the period date through date was not an abuse_of_discretion other than to the extent to which such failure related to one or more managerial acts respondent’s failure to abate interest for the period february through date was not an abuse_of_discretion krogue’s error in requiring monthly payments of dollar_figure instead of the dollar_figure that had been agreed upon was an error in performing a ministerial_act respondent’s failure to abate interest for the period june through date was not an abuse_of_discretion discussion parties’ contentions summary and conclusions petitioner brought the instant case to seek abatement of interest see supra note as to penalties and additions to tax respondent moved for summary_judgment petitioner contends that respondent’s personnel provided inaccurate information and were dilatory in performing their managerial and ministerial acts and so this court should order an abatement of interest respondent contends that the delay in petitioner’s tax payment giving rise to the interest sought to be abated was not caused by any error or dilatory action of respondent in performing a managerial or ministerial_act petitioner was solely responsible for the delay in paying the taxes shown on his tax_return and respondent did not abuse respondent’s discretion in denying petitioner’s request to abate interest it is not enough for petitioner to show that interest is attributable to irs officers’ or employees’ being erroneous or dilatory he also must show that they were erroneous or dilatory in performing a ministerial or managerial act sec_6404 further petitioner must show that respondent’s failure to abate interest was an abuse_of_discretion however by moving for summary_judgment respondent has assumed the obligation of showing that respondent is entitled to a decision as a matter of law see rule b by and large respondent has satisfied this obligation however we conclude that as to portions of two periods respondent has come up short because of the absence of information or even clear allegations--one involving delays in performing managerial acts and one involving an error in performing a ministerial_act accordingly respondent’s motion for summary_judgment will be granted in part and denied in part summary_judgment summary_judgment is a procedure used to expedite litigation it is intended to avoid unnecessary and expensive trials however it is not a substitute for trial it should not be used to resolve genuine disputes over material factual issues 249_f2d_616 9th cir 88_tc_794 a motion for summary_judgment will be granted if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b because the effect of granting a motion for summary_judgment is to decide the case against a party without allowing that party an opportunity for trial the procedure should be cautiously invoked and the motion should be granted only after a careful consideration of the case 326_us_1 cox v american fidelity casualty co f 2d pincite 98_tc_383 the moving party has the burden of showing the absence of a genuine issue as to any material fact 85_tc_812 for these purposes the party opposing the motion is to be afforded the benefit of all reasonable doubt and the material submitted by both sides must be viewed in the light most favorable to the opposing party that is all doubts as to the existence of an issue of material fact must be resolved against the movant e g 398_us_144 636_f2d_1141 n 7th cir kroh v commissioner t c pincite abatement of interest a in general sec_6404 authorizes the commissioner to abate sec_6404 provides as follows sec_6404 abatements e abatement of interest attributable to unreasonable errors and delays by internal_revenue_service -- in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act or b any payment of any_tax described in sec_6212 to the extent that any unreasonable error or delay in such payment is attributable to such an officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act continued assessed interest attributable to unreasonable errors or delays by irs employees or officials in performing ministerial or managerial acts the commissioner may abate interest only when no significant aspect of the error or delay is attributable to the taxpayer and only for time periods after the irs has contacted the taxpayer in writing with respect to the tax paymentdollar_figure sec_6404 does not define the terms ministerial_act and managerial act sec_301_6404-2 proced admin regs provides as follows sec_301_6404-2 abatement of interest b definitions -- managerial act --means an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel a decision concerning the proper application of federal continued the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment the instant case involves a failure to timely pay the tax_liability shown by petitioner on his timely filed tax_return and not a deficiency accordingly respondent is correct in asserting that subpar a of sec_6404 does not apply and petitioner does not contend otherwise tax law or other federal or state law is not a managerial act further a general administrative decision such as the irs’s decision on how to organize the processing of tax returns or its delay in implementing an improved computer system is not a managerial act for which interest can be abated under paragraph a of this section ministerial_act --means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act sec_6404 h authorizes this court to decide whether sec_6404 provides in pertinent part as follows sec_6404 abatements h review of denial of request for abatement of interest -- in general --the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary’s final_determination not to abate such interest special rules -- a date of mailing --rules similar to the rules of sec_6213 shall apply for purposes of determining the date of the mailing referred to in paragraph continued the commissioner’s failure to abate such interest is an abuse_of_discretion and if so then to order an abatement see 112_tc_230 112_tc_19 we proceed to consider the application of the foregoing to the time periods drawn in questiondollar_figure b time periods the petition does not specify the period for which petitioner seeks interest abatement the claim_for_refund petitioner submitted to respondent appears to be for the period date through date petitioner’s response to respondent’s summary_judgment motion specifies the period date through date respondent’s memorandum deals with the period date through date petitioner’s memorandum again ask sec_11 continued b relief --rules similar to the rules of sec_6512 shall apply for purposes of this subsection c review --an order of the tax_court under this subsection shall be reviewable in the same manner as a decision of the tax_court but only with respect to the matters determined in such order petitioner does not contend that respondent’s interest calculations contain computational errors compare goettee v commissioner t c pincite tcmemo_2003_43 opin part ii affd 192_fedappx_212 4th cir where the taxpayers did make such a contention for relief for the period date through date we take it that petitioner has abandoned any claim_for_abatement for periods before date the date petitioner and krogue first met each other in krogue’s office under these circumstances we shall not comment on respondent’s contentions insofar as they relate to periods before date also petitioner’s claim is entirely under sec_6404 and he does not claim entitlement to an abatement under sec_6404 we shall not comment on respondent’s contentions regarding sec_6404 first period nov 14--date at their date meeting krogue told petitioner that respondent’s policy was to collect payment in full if the taxpayer had enough assets to satisfy the tax_liabilities but that installment arrangements were possible under certain circumstances she told petitioner to submit certain materials by date petitioner mailed the requested material to krogue on date krogue was engaged in the process of gathering the information and documentation appropriate to lay the foundation for a decision as to whether the irs should allow petitioner to extend the period for payment of his acknowledged tax_liability petitioner’s summary of what krogue told him appears to correctly describe the irs’s policy in such matters as best we can tell from petitioner’s memorandum the gravamen of petitioner’s claim is that-- if she krogue had determined that i had the assets to pay the tax in full was it not her duty to demand payment in full at that time with the fact that my ability to pay was clearly eroding throughout the time in which ms krogue was assigned to my case due to a decline in the value of my investment portfolio why was ms krogue unable to determine i had the ability to pay in or before november yet able to determine i could in april when i clearly had less ability to pay as it developed the irs and petitioner ultimately did agree on an installment arrangement although it was far less generous than that which petitioner proposed thus the matter was not open and shut as petitioner seems to contend krogue described the basic ground rules to petitioner and proceeded to gather information helpful to a determination on this matter viewing the record most favorably to petitioner we conclude that krogue’s actions were neither erroneous nor dilatory in performing a ministerial or managerial act during the first period we shall grant respondent’s summary_judgment motion with respect to the first period second period date--date petitioner and krogue back-and-forthed telephone calls on one of these telephone calls krogue explained to petitioner what matters had been keeping her from attending to petitioner’s case on date krogue examined the material petitioner had submitted and also did some other research as to petitioner’s motor vehicles and real_property she telephoned petitioner who was on vacation she left a message it is clear that the ball was in the irs’s court during this period and nothing happened to move the matter along until february dollar_figure however a statutory requirement for any relief is that the irs’s error or delay be in performing a ministerial or managerial act sec_6404 krogue’s evaluating petitioner’s submitted materials and otherwise researching petitioner’s assets are not ministerial acts because they involve the exercise of judgment or discretion supervisors’ review had not yet taken place and they involve the proper application of federal tax law see sec_301_6404-2 proced admin regs 123_tc_202 113_tc_145 goettee v commissioner tcmemo_2003_43 i abatements of interest quoting 88_tc_492 affd 192_fedappx_212 4th cir consequently during the second period krogue was not being erroneous or dilatory in performing a ministerial_act on date krogue told petitioner he should make a payment days later she had petitioner’s check for the first payment on petitioner’s first installment proposal we proceed to examine the alternative statutory requirement relating to a managerial act respondent concedes that-- the decision not to reassign petitioner’s case during revenue_officer krogue’s leave over the holidays or while she assisted other revenue officers with the taxwise program is a management managerial act under sec_6404 see sec_301 b and c example however respondent contends this decision was not an error or dilatory act the delay was not for an unreasonable period of time the ics being down and e-file problems are not managerial acts and the dedication of personnel to the e- file program and walk-in counter duty are general administrative decisions and are not managerial acts for which interest can be abated under the provisions before us on the last point respondent cites sec_301_6404-2 examples and proced admin regs in evaluating these contentions we bear in mind that the setting is respondent’s motion for summary_judgment and not a submitted case all the relevant facts occurred in the irs’s operations and respondent’s submissions do not include on memorandum respondent states as follows there is no evidence that revenue_officer krogue was granted an extended period of leave or that she provided assistance to other revenue officers for an extended period of time in fact the timeline of events suggest that these events were not for an extended period details on these matters respondent has not directed our attention to standards for determining what is an extended period under these circumstances see supra note respondent has not told us how long krogue’s leave was how long krogue was assisting other revenue officers or filling other roles and how ics being down and e-file problems affected krogue’s duties also examples and of the regulations relating to prioritization of tax_return processing and auditing a tax_shelter before auditing an investor in the shelter are clearly distinguishable from the activities briefly mentioned in the materials submitted to us in connection with respondent’s summary_judgment motion in order to be entitled to summary_judgment respondent must show that a decision may be rendered as a matter of law see rule b because of the above-described lack of clarity as to material facts we conclude that respondent has failed to make the necessary showing accordingly we shall deny respondent’s summary_judgment motion as to the managerial act alternative for the second period third period feb 26--date this period included a number of important dealings between petitioner and krogue krogue suggested changes to the first installment proposal to make it more likely to be accepted petitioner submitted the second installment proposal petitioner made a further modification at krogue’s suggestion krogue did further research and concluded that the modified second installment proposal would not be acceptable krogue’s supervisor rogers agreed with krogue petitioner spoke with rogers who agreed to reconsider the matter rogers then decided that he and krogue were correct and the modified second installment proposal was not acceptable rogers then directed krogue to offer a 1-year installment arrangement which petitioner reluctantly accepted krogue made a mistake on the forms she sent to petitioner after a series of missed telephone calls krogue agreed she had made a mistake and directed petitioner to ink in the corrections petitioner sent the corrected forms to krogue petitioner was notified that the irs accepted the 1-year installment arrangement the next day date petitioner mailed the first monthly payment most of the time during this period the matter proceeded toward resolution krogue’s failure to realize sooner that the modified second installment proposal would not be acceptable was not an error or delay in performing ministerial acts because it involved the exercise of judgment or discretion supervisors’ review had not yet taken place and it involved the proper application of federal tax law see sec_301 b proced admin regs consequently until the rejection of the modified second installment proposal krogue was not being erroneous or dilatory in performing a ministerial_act the negotiation of the irs’s detailed proposal did not involve an error or delay on date petitioner received the necessary forms from krogue and noticed that they required dollar_figure monthly payments instead of the agreed-upon dollar_figure monthly payments they back-and- forthed finally speaking on date krogue’s notes are as follows tp poa contact results tc from tp reviewed ro history and history states that ia should be for dollar_figure a month agreed w tp and ask him to cross out the dollar_figure and input dollar_figure sign and return to ro tp agreed this error did not involve the exercise of judgment or discretion the supervisor’s review had already taken place and there was no problem of application of federal tax law we conclude and we have found that in this matter krogue was erroneous in performing a ministerial_act the record does not show whether the delay in processing the installment_payment agreement resulted in a delay in making payments of tax within the meaning of sec_6404 for purposes of respondent’s summary_judgment motion in the absence of any reason to conclude otherwise we assume that krogue’s error which came to petitioner’s attention on date and was corrected on date caused a delay of at least days in the processing of the installment_payment agreement and a concomitant delay in the start of petitioner’s payments under the agreement further examination into what happened may result in a different conclusion whether krogue’s error resulted in a delay in payment is an uncertainty as to a material fact and to this extent we conclude that respondent has failed to make the showing necessary to warrant granting the summary_judgment motion see dahlstrom v commissioner t c pincite accordingly we shall deny respondent’s summary_judgment motion with respect to the may through date portion of the third period however we conclude and we have found that during the third period through date neither krogue nor rogers was erroneous or dilatory in performing a ministerial or managerial act we shall grant respondent’s summary_judgment motion with respect to this portion of the third period fourth period june 25--date petitioner mailed the first payment on his 1-year installment_plan on date and continued making monthly payments through date petitioner paid the balance of his tax obligation on date the record herein does not show contacts between petitioner and the irs during this period other than petitioner’s mailing his payments to the irs petitioner does not direct our attention to any actions or failures to act by irs employees that could be considered erroneous or dilatory ministerial or managerial actions or failures to act during this period viewing the record most favorably to petitioner we conclude that no irs officials or employees were erroneous or dilatory in performing a ministerial or managerial act during the fourth period we have found that respondent’s failure to abate interest for this period was not an abuse_of_discretion we shall grant respondent’s summary_judgment motion with respect to the fourth period c other matters petitioner’s deemed motion petitioner does not appear to dispute respondent’s contention that there is no genuine issue as to any material fact but he requests adjudication in my favor on the merits of the underlying case we have occasionally treated such situations as deemed cross-motions for summary_judgment if we had done so in the instant case however we would be constrained to deny the deemed cross-motion as to those parts of respondent’s motion that we grant it is clear that petitioner’s case is lost as to those parts of respondent’s motion that we deny we do so not because the record shows that petitioner should prevail but because respondent has failed to present statements about matters of fact necessary to justify the granting of summary_judgment to respondent the same absence of information would require us to deny a deemed cross-motion under these circumstances it would be fruitless for us to go through the detailed analysis necessary for a deemed cross-motion for summary_judgment deceit in his response to respondent’s summary_judgment motion petitioner charged that his overpayment of interest was directly attributable to unreasonable errors deceit and dilatory performance of managerial and ministerial acts by irs officers acting in their official capacities we note that petitioner did not include the deceit contention in his later memorandum to make the matter clear we have examined the material before us and we conclude that this material does not show that krogue rogers or any other irs employee or official committed any act of deceit against petitioner in the instant case petitioner’s responsibility respondent contends that petitioner was solely responsible for the delay in paying the taxes due per his tax_return this contention is intended to invoke the statutory provision that an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved sec_6404 final flush language respondent’s explanation for this contention is as follows petitioner was advised on two occasions to make tax_payments in response to the first suggestion made on date he made one de minimus payment of dollar_figure he ignored the second request which was made on date the dollar_figure payment was the first payment required under the first installment proposal petitioner made the payment promptly on receiving krogue’s suggestion and petitioner was credited with that payment on date when petitioner and krogue succeeded in communicating again krogue suggested that petitioner submit a new proposal as a result petitioner promptly submitted the second installment proposal the date discussion that respondent refers to occurred weeks after krogue had questioned petitioner at length about his submissions and weeks after she received the second installment proposal krogue asked petitioner to make a dollar_figure monthly payment on the modified second installment proposal but petitioner expected this proposal to be approved shortly and so held off however in short order the modified second installment proposal was rejected on the basis of the foregoing analysis of the only specifics that respondent offers we conclude that petitioner generally responded promptly to krogue’s requests and directions and to use respondent’s words petitioner was not solely responsible for the delay in paying the taxes due per his tax_return and so that is not a basis for denying petitioner’s claim_for_abatement of interest nevertheless petitioner will not succeed in most of his abatement claim for reasons set forth in the preceding portions of this opinion granting in part respondent’s summary_judgment motion also as we have made plain our ruling against part of respondent’s summary_judgment motion is not a ruling for petitioner on any part of the underlying claim to take account of the foregoing an appropriate order will be issued granting in part and denying in part respondent’s motion for summary_judgment
